Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) A glass window for a vehicle, the glass window comprising: 
an antenna configured to receive a radio wave; and 
a noise rejecting pattern configured to absorb noise that reaches the antenna, 
wherein, an electronic device configured to acquire information outside the vehicle through the glass window is mounted on or close to the glass window, 
wherein the noise rejecting pattern includes a first conductor capacitively coupled to a body of the vehicle for giving an earth potential at a high frequency and placed in a place existing along and closer to a body flange of the body of the vehicle to which the glass window is attached, and a second conductor extending downward from the first conductor to exist between the antenna and the electronic device, and 
wherein the second conductor is placed closer to the antenna than to the electronic device.

9. (Currently Amended) A glass window for a vehicle, the glass window comprising: 
an antenna configured to receive a radio wave; and 
a noise rejecting pattern configured to absorb noise that reaches the antenna, 

wherein the noise rejecting pattern includes a first conductor capacitively coupled to a body of the vehicle for giving an earth potential at a high frequency, and a second conductor extending from the first conductor to exist between the antenna and the electronic device, and 
wherein the second conductor is placed closer to the antenna than to the electronic device,
 wherein the noise rejecting pattern is placed between a glass plate and an adhesive, 
wherein a length of the first conductor and a length of the second conductor are defined by Expression (3):
 
    PNG
    media_image1.png
    32
    208
    media_image1.png
    Greyscale

where LA represents the length of the first conductor, LB represents the length of the second conductor, λ represents a wavelength of any one frequency selected from a desired noise rejection frequency band, a represents a wavelength shortening rate of the glass plate, β represents a wavelength shortening rate of the adhesive, and n represents any natural number.

Examiner’s Statement of Reasons for Allowance
Claims 1-9 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the noise rejecting pattern includes a first conductor capacitively coupled to a body of the vehicle for giving an earth potential at a high frequency and placed in a place existing along and closer to a body flange of the body of the vehicle to which the glass window is attached, and a second conductor extending downward from the first conductor to exist between the antenna and the electronic device, and wherein the second conductor is placed closer to the antenna than to the electronic device.” 

Regarding independent claim 9, patentability exists, at least in part, with the claimed features of “wherein the noise rejecting pattern includes a first conductor capacitively coupled to a body of the vehicle for giving an earth potential at a high frequency, and a second conductor extending from the first conductor to exist between the antenna and the electronic device, and wherein the second conductor is placed closer to the antenna than to the electronic device,  wherein the noise rejecting pattern is placed between a glass plate and an adhesive, wherein a length of the first conductor and a length of the second conductor are defined by Expression (3):
 
    PNG
    media_image1.png
    32
    208
    media_image1.png
    Greyscale

where LA represents the length of the first conductor, LB represents the length of the second conductor, λ represents a wavelength of any one frequency selected from a desired noise rejection frequency band, a represents a wavelength shortening rate of the glass plate, β represents a wavelength shortening rate of the adhesive, and n represents any natural number.”
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845